Citation Nr: 0800734	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a 
left hip disability, status post left hip replacement.

2.  Entitlement to service connection for Barrett's disease, 
to include as due to full body exposure to mustard agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 1945 to June 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision.  
In that decision, the RO denied service connection for 
Barrett's disease and assigned a 100 percent rating for the 
veteran's left hip disability, based on his March 2001 total 
left hip replacement surgery.  At the conclusion of the 
period for which the veteran was entitled to a 100 percent 
rating, the RO assigned a 30 percent rating effective May 1, 
2002.  

The veteran filed a notice of disagreement (NOD) with the 
denial of service connection for Barrett's disease in October 
2002, and the RO issued a statement of the case (SOC) as to 
this issue in February 2003.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2003.

Also in March 2003, the veteran filed an NOD as to the left 
hip disability rating, and the RO issued a SOC as to this 
issue in July 2003.  The veteran filed a substantive appeal 
(via a VA Form 9) in July 2003.

The Board remanded the claims for additional development in 
April 2004.  After completing the requested action, the 
Appeals Management Center (AMC), in a May 2005 rating 
decision, increased the rating for the veteran's left hip 
disability to 70 percent, effective May 1, 2002.  
Notwithstanding this increase, a higher rating for the 
veteran's left hip disability is assignable, and the veteran 
is presumed to seek the maximum available benefit; therefore 
the matter of an increased rating for a left hip disability 
remains for appellate consideration.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The RO subsequently continued the 
denials of the claims, as reflected in a February 2006 
supplemental SOC (SSOC), and returned these matters to the 
Board for further appellate consideration.

In December 2007, the undersigned Veterans Law Judge granted 
a motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2007) and 
38 C.F.R. § 20.900(c) (2007).

The Board notes that VA has conceded that the veteran was 
subjected to full body mustard agent or Lewisite exposure 
while in service, as indicated in the RO's correspondence to 
the veteran, most recently in March 2005.  In the October 
2002 rating decision, the RO also denied service connection 
for ventral hernia, impotence, and chronic renal failure, all 
claimed as due to exposure to mustard agents.  In his March 
2005 response to the RO's correspondence the veteran 
indicated that he desired to pursue a claim for service 
connection for "esophagus problems, headaches, nervous, acid 
reflux," due to mustard gas exposure.  Although none of 
these disabilities are those for which a veteran subjected to 
full body mustard agent exposure is entitled to service 
connection on a presumptive basis, see 38 C.F.R. § 3.316 
(2007), service connection for a disability claimed as due to 
mustard agent or Lewisite exposure may be established by 
showing that a disorder resulting in disability was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b) (West 2002 & 
Supp. 2007).  Thus, as these claims have not been 
adjudicated, they are referred to the RO for appropriate 
action.  To the extent that the claim for esophagus problems 
due to mustard agents is related to the claim for service 
connection for Barrett's disease, this matter is addressed in 
the remand following the order, and the claim for service 
connection for Barrett's disease has been recharacterized 
accordingly on the title page.

The Board's decision on the claim for a rating in excess of 
70 percent for a left hip disability, status post left hip 
replacement, is set forth below.  The claim for service 
connection for Barrett's disease is addressed in the remand 
following the order; this matter is being remanded to RO via 
the AMC, in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The veteran's left hip disability, status post left hip 
replacement, has caused moderately severe residual weakness, 
pain, and limitation of motion, along with pain on motion, 
weakness, fatigability, and incoordination, but the painful 
motion and weakness have not been such as to require the use 
of crutches, as opposed to a cane.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for left 
hip disability, status post left hip replacement, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5054 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the RO's July 2002 letter and the AMC's April 
2004 letter provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for an increased rating for a left hip disability, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
After issuance of the July 2002 letter and opportunity for 
the veteran to respond, the RO denied the claim; after 
issuance of the April 2004 letter, and opportunity for the 
veteran to respond, the February 2006 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice, 
which was given both before and after the initial RO rating 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Regarding the Dingess/Hartman notice requirements, the RO 
included the rating criteria for all higher ratings for the 
veteran's left hip disability in the July 2003 SOC and 
February 2006 SSOC.  Moreover, in an April 2006 letter, the 
RO provided information as to how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  Although this letter was not 
followed by readjudication of the claim for an increased 
rating for a left hip disability, the decision herein denies 
that claim.  Thus, no disability rating or effective date is 
being, or is to be, assigned, and there is therefore no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records and 
reports of VA examinations including addenda to correct 
deficiencies identified by the RO.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim for an increased rating for a 
left hip disability.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the veteran or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters on appeal, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's left hip disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5054 (2007).  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the rating. 38 C.F.R. § 4.27 (2007).  
Here, as noted, the veteran underwent left hip replacement 
surgery in March 2001.  DC 5010 applies to arthritis and DC 
5054 applies to hip replacement.

Under DC 5054, prosthetic replacement of the head of the 
femur or of the acetabulum warrants a 100 percent rating for 
1 year following implantation of the prosthesis.  Thereafter, 
a 50 percent rating requires moderately severe residuals of 
weakness, pain, or limitation of motion. A 70 percent rating 
requires markedly severe residual weakness, pain, or 
limitation of motion following implantation of the 
prosthesis.  A 90 percent rating is warranted following 
implantation of the prosthesis with painful motion or 
weakness such as to require the use of crutches.  See 
38 C.F.R. § 4.71a, DC 5054 (2007).  The minimum rating under 
DC 5054 is 30 percent.  Id.

Standard range of hip flexion is from 0 to 125 degrees, and 
abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2007).  Other range of motion figures relevant to 
the hip are those relating to limitation of motion of the 
thigh in DCs 5251, 5252, and 5253.  Under DC 5251, limitation 
of extension of the thigh to 5 degrees warrants a maximum 
rating of 10 percent.  See 38 C.F.R. § 4.71a, DC 5251 (2007).  
Under DC 5252, limitation of flexion of either thigh to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 20 degrees, while 
a maximum 40 percent rating requires that flexion be limited 
to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5252 (2007).  Under 
DC 5253, limitation of adduction of the thigh resulting in 
inability to cross legs, or limitation of rotation of the 
thigh resulting in inability to toe-out more than 15 degrees, 
warrants a 10 percent rating; while limitation of abduction 
of the thigh with motion lost beyond 10 degrees warrants a 
maximum 20 percent rating.  38 C.F.R. § 4.71a, DC 5253 
(2007).

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion. See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

As noted, the veteran received a 100 percent rating for his 
left hip replacement through April 2002, and was assigned the 
minimum 30 percent rating from the first day of the month 
following convalescence, which was May 1, 2001.  That rating 
was increased to 70 percent effective May 1, 2001; thus, the 
issue is whether the veteran is entitled to a rating in 
excess of 70 percent for his left hip disability.  
Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a rating in 
excess of 70 percent is not warranted.

On the July 2002 VA examination, the veteran indicated that 
his hip pain and ambulation had improved, and range of motion 
was internal rotation to 5 degrees, external rotation to 40 
degrees, abduction to 40 degrees, flexion to 90 degrees, 
extension to 5 degrees, and adduction to 0 degrees.  However, 
the VA examiner did not comment on the degree of residual 
pain or weakness experienced by the veteran, and the veteran 
subsequently indicated that he experienced pain, weakness and 
limitation of motion.  Consequently, the Board in its April 
2004 remand instructed the RO to afford the veteran another 
VA examination as to the severity of his left hip disability, 
and such examination took place in February 2005.  During the 
examination, the veteran indicated that, after an initial 6 
month improvement subsequent to hip replacement surgery, he 
had significant pain, decreased motion, constant pain, and 
flare-ups with repetitive use, but no swelling, heat, 
redness, instability, or locking.  The veteran also indicated 
he had difficulty walking on uneven surfaces and needed his 
wife to put on his socks and shoes, and help him in and out 
of the car and shower.  The veteran, who was retired, did not 
participate in any active type of recreational activities due 
to his left hip disability.  He also indicated that used a 
cane in his right hand, but did not indicate that he used 
crutches.  On examination, there was limited range of motion 
of the hip, with internal and external rotation to about 5 
degrees, both with joint pain; flexion was to about 80 
degrees and extension to about 10 degrees shy of neutral, 
again with pain.

The diagnosis was post-total hip arthroplasty with poorly 
functioning prosthesis, and the examiner noted that there was 
pain on motion, weakness, fatigability, and incoordination on 
examination.  The examiner noted that there was significant 
functional loss at baseline and therefore was no additional 
functional limitation during flare-ups.  The examiner 
characterized the veteran's residual of pain, weakness, and 
limitation of motion of the left hip as "moderately 
severe."  The claims file was not available for review at 
the time of the examination, but a March 2003 note reflects 
that the same VA physician reviewed the claims file and had 
no additions or changes to the report based on his review.  
Moreover, a VA physician who subsequently reviewed the claims 
file extensively agreed, in a July 2005 opinion, with the 
diagnosis and opinion of the February 2005 VA examiner.

In addition, a June 2004 treatment note of Dr. Mahanes that 
focused on the veteran's low back and left leg pain also 
noted that on examination of the left hip and thigh, internal 
and external rotation were mildly limited, and that the 
veteran had a limping gait, used a cane, and that rotation of 
the hip caused pain.

The Board notes that the terms "markedly severe" and 
"moderately severe" in the criteria for the 50 and 70 
percent ratings under DC 5054 are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6 (2007).  Based on the 
above evidence, the Board agrees with the opinions expressed 
by the February 2005 VA examiner and July 2005 VA physician 
that the veteran's residual pain, weakness, and limitation of 
motion are moderately severe, rather than markedly severe, 
given that the pain does not prevent flexion even to a 
compensable 45 degrees, limits extension to 10 degrees, which 
is not significantly more than the 5 degrees required for the 
maximum 10 percent rating under DC 5251, limits internal and 
external rotation to 5 degrees (described by Dr. Mahanes as 
mild limitation), which is not significantly more than the 15 
degrees required for a 10 percent rating under DC 5253.  
Moreover, on the July 2002 VA examination, abduction and 
adduction were near normal.  As found by the RO in the May 
2005 rating decision granting a 70 percent rating, the 
additional functional limitation caused by pain on motion, 
weakness, fatigability, and incoordination warrants the next 
highest, 70 percent rating under DC 5054.  However, a higher, 
90 percent rating is not warranted under DC 5054 because the 
painful motion and weakness of the hip are not such to 
require crutches; both the June 2004 treatment note and the 
February 2005 VA examination report indicate that the veteran 
used a cane and did not indicate he required crutches.  
Moreover, the additional limitation of motion caused by the 
DeLuca factors is not so significant as to warrant an even 
higher rating, based on the above range of motion figures in 
light of the criteria in DCs 5251, 5252, and 5253 pertaining 
to limitation of motion of the thigh.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's left hip 
disability, but finds that no higher rating is assignable.  
The above range of motion figures reflect that there is no 
ankylosis of the hip warranting a higher rating under DC 
5250, and X-rays taken in connection with the February 2005 
VA examination showed total left hip arthroplasty "without 
apparent complication," thus indicating there is no 
impairment of the femur warranting a higher rating under DC 
5255.

The Board notes the argument of the veteran's representative 
in the December 2007 written brief presentation that the VA 
examination reports relating to the veteran's left hip were 
flawed because they did not "report or consider the 
veteran's daily challenges that are the direct result of his 
deteriorating hip condition" (p. 2).  However, the February 
2005 VA examination report specifically noted the statements 
of the retired veteran that he could not engage in any active 
type of recreational activities due to the severity of his 
left hip disability and nevertheless concluded that the 
residual weakness, pain, and limitation of motion of the 
veteran's left hip after surgery were moderate, a conclusion 
with which the Board has agreed for the reasons stated above.  
The February 2005 VA examination report is therefore not 
insufficient as argued by the veteran's representative and a 
remand for a new VA examination to obtain information as to 
the severity of the veteran's left hip disability is not 
warranted.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
left hip disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis .  See 38 C.F.R. § 
3.321(b)(1) (as cited in the July 2003 SOC and February 2006 
SSOC, and discussed in the May 2005 rating decision).  While 
the veteran has indicated that he is retired, the evidence 
does not reflect that the left hip disability would markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 70 percent rating), to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claim for higher rating 
must be denied.   In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 70 percent for a left hip disability, 
status post left hip replacement, is denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim for service connection for Barrett's 
disease, to include as due to full body exposure to mustard 
agents, is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim.

There are multiple notations in the service medical records 
regarding symptoms that may be associated with Barrett's 
disease, including a July 1955 treatment note relating to 
complaints including heartburn with a diagnosis of 
psychogenic gastrointestinal reaction and July to October 
1960 treatment notes relating to complaints and 
hospitalization for epigastric choking or burning pain with a 
diagnosis of psychogenic gastrointestinal reaction with 
heartburn and regurgitation.  Also of note is the November 
1967 gastrointestinal X-ray series that found no 
abnormalities of the esophagus and stomach or evidence of 
active disease, but noted mild deformity involving the 
inferior fornix region of the duodenal bulb.  In addition, 
multiple post-service private treatment records include 
diagnoses of Barrett's esophagus or Barrett's disease.  The 
Board therefore, in its April 2004 remand, instructed the RO 
to afford the veteran a VA examination as to the etiology of 
his Barrett's disease.

In the report of examination, the February 2005 VA examiner 
discussed the veteran's gastrointestinal history in detail 
and indicated that the multiple presentations for pyrosis and 
regurgitation were fully consistent with what today is 
referred to as gastroesophageal reflux disease (GERD).  The 
diagnosis was GERD with Barrett's esophagus.  However, 
because the VA examiner did not offer an opinion as to 
whether the veteran's current Barrett's disease is related to 
service, the AMC requested an opinion on this question from a 
VA physician.  In July 2005, a VA physician conducted a brief 
examination of the veteran and expressed his opinion as to 
the etiology of the veteran's Barrett's disease.  He noted 
that "the veteran was originally diagnosed with a hiatal 
hernia in the past and had symptoms start in 1960 while in 
the military.  The VA examiner also noted that the veteran's 
"diet consisted of fried greasy foods," and concluded, "It 
is less likely than not that the veteran's Barrett's 
esophagus is related to his military service.  This is 
reported as the veteran gives a history of fried food intake 
in addition to [GERD] and may have likely had uncontrolled 
reflux to the point of developing Barrett's esophagus."  

The Board finds that this medical opinion, the only one 
expressed as to the etiology of the veteran's Barrett's 
disease, does not provide a sufficient basis on which to 
decide the claim.  As noted by the veteran's representative 
in the December 2007 written brief presentation, the VA 
physician's July 2005 opinion does not clearly explain the 
basis of his conclusion that the veteran's Barrett's disease 
is related to his consumption of fried foods rather than 
anything else in service, and does not address the many 
instances of treatment for gastroesophageal symptoms in 
service.  The Board finds that another VA examination as to 
the etiology of the veteran's Barrett's disease is therefore 
warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2007), 38 C.F.R. § 3.159(c)(4)(i) (2007).

In addition, as noted, VA has conceded that the veteran was 
subjected to full body mustard agent or Lewisite exposure, 
and the veteran has claimed service connection for esophagus 
problems due to exposure to mustard agents.  While, as noted 
above, Barrett's disease or related gastroesophageal 
disabilities are not among those enumerated disabilities for 
which service connection is warranted on a presumptive basis 
for those exposed to mustard agents, see 38 C.F.R. § 3.316 
(2007), service connection for a disability claimed as due to 
mustard agents may be established by showing that a disorder 
resulting in disability was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. at 162-64; Combee 
v. Brown, 34 F.3d at 1044; 38 U.S.C.A. §§ 1113(b) (West 2002 
& Supp. 2007).  [Parenthetically, the Board notes chronic 
conjunctivitis is one of the disease enumerated in 38 C.F.R. 
§ 3.316(a)(1), and the July 2005 VA examiner found that the 
veteran had normal conjunctivae on examination.]

Hence, the RO should arrange for the veteran to undergo VA 
gastrointestinal examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for 
Barrett's disease, to include as due to full body exposure to 
mustard agents.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any evidence in his 
possession, explain the relevant service connection 
principles including those with respect to claims for service 
connection based on full body exposure to mustard agents or 
Lewisite, and ensure that its letter to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for Barrett's disease, to include as due to full 
body exposure to mustard agents.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
Barrett's disease, to include as due to 
full body exposure to mustard agents. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
gastrointestinal examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran's Barrett's 
disease is the result of injury or 
disease incurred or aggravated in 
service, to include both (1) the multiple 
in-service gastroesophageal symptoms 
and/or (2) full body exposure to mustard 
agents.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for Barrett's disease, to 
include full body exposure to mustard 
agents, in light of all pertinent 
evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


